DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first action on the merits, responsive to application 16/382,826 filed on 12 April, 2019.
Claims 1 – 20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (hereinafter Sampath) US Pat. 10,572,270 in view of Tan et al. (hereinafter Tan) US PG Pub. 2011/0163723.
Regarding claim 1:
Sampath discloses a method for determining the validity of a wake event detected in an Information Handling System (IHS) operating in a low-power state [validating a wake event of a mobile device in a low power hibernation state, Abstract], the method comprising: 
detecting the wake event [FIG. 7B Wakeup Signal is detected in hibernation at the mobile device, as a result, for example, of a motion of the mobile device, (motion detected) FIG. 7A];  
determining an operational status of the IHS at the time of the wake event detection [Fig. 7B Partially Awake status is detected as the operational status at the time of the wake event, col. 13 ‖ 50-60]; 
determine a user status of the IHS at the time of the wake event detection [FIG. 7A (validation detected) detects the touch or proximity status of a user, col. 19 ‖ 1-7];
 determining a validity of the wake event based on the operational status and the user status [FIG. 7B based on receiving a user status validation of the mobile device in a Partially Awake state, determine if Wakeup Signal received in hibernation is a valid wakeup, see also col. 14, ‖ 61- col. 15 ‖ 29 and col. 16, ‖ 8-66]; 
suppressing an invalid wake event [suspending awakening the mobile device if no validation is achieved, col. 17 ‖ 65-67]; and notifying an operating system of the IHS of a valid wake event [and communicate a validation signal to the processor upon detecting a valid wake event, col. 18 ‖ 17-28].
	Sampath discloses a battery operated method of the mobile device (800 Fig. 8). However, does not explicitly disclose determining a power status of the IHS at the time of the wake event detection or determining a validity of the wake event based on the power status.
	Tan teaches determining a power status of the IHS at the time of the wake event detection [Figure 5 (504) status of a power source (battery) is determined at the time of an activation signal] and determining a validity of the wake event based on the power status [0074: activation is determined based on battery power status]
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of determining the status of a power source at the time of an activation of a device taught by Tan in Sampath. One would have been motivated to do so for operations of electronic devices within safe operating limits of power sources, par. 74, Tan.
Regarding claim 2:
Sampath and Tan teach the method of claim 1. Sampath further disclose the electronic device is operated by a battery. However, does not disclose wherein the power status indicates whether the IHS is operating from battery power.
Tan teaches wherein the power status indicates whether the IHS is operating from battery power [0074: at the time of an activation signal, battery remaining status indicator indicates a device is operating from battery source (106 Fig. 1)].
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented a battery status indicator of a battery source taught by Tan in Sampath. One skilled in the art would have been motivated to implement a 

Regarding claim 3:
Sampath and Tan teach the method of claim 2. Sampath also discloses further comprising: determining movement of the IHS at the time of the wake event detection [FIG. 7A detecting motion of the mobile device (‘motion detected’)], wherein the validity of the wake event is determined further based on the movement [FIG. 7A an activation of the mobile device is determined based on a validated motion of the mobile device (validation detected) and (activation) based on validated motion of the mobile device].
Regarding claim 4:
The method of claim 1, further comprising: determining an orientation of the IHS at the time of the wake event detection [FIG. 7A the orientation of the mobile device in vertical orientation at the time of the event detection prior to activation], wherein the validity of the wake event is determined further based on the orientation [the validity of the wake event is determined in this orientation (FIG. 7A) in contrast to “a user may be transporting the device 700 in a bag (for instance, a backpack, a purse, a computer bag, or the like), or the device may be in a moving vehicle. [Hence, to] avoid false activation of the device from the hibernation mode based on such inadvertent motion of the device unrelated to an intent of the user to use the device”, col. 14 ‖ 47-53].
Regarding claim 5:
[for a mobile device in transport, the validation sensor is used “[t]o avoid false activation of the device from the hibernation mode based on such inadvertent motion of the device unrelated to an intent of the user to use the device, which may result in undesirable consumption of power”, col. 14 ‖ 47-55].
	Sampath does not disclose wherein the wake event is determined to be invalid based on the power status.
	Tan teaches wherein the wake event is determined to be invalid based on power status [Figure 5 (504) and (506) wake-up power pack based on battery status if an event is detected].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a power status indicator for determining wake events in Sampath as taught in Tan. One would have been motivated to do so to realize further reduction in power usage during idle periods, col. 2 ‖ 35-38, Sampath.
Regarding claim 6:
Sampath and Tan teach the method of claim 1. Sampath further discloses wherein the IHS is a laptop and wherein the operational status indicates whether the laptop is in a closed configuration [the mobile device may be “a laptop computer”, col. 21 ‖ 63-67, an operational status of the mobile device may indicates whether the cover is closed or vice versa, col. 16 ‖ 52-60 and col. 2 ‖ 43-65].
Regarding claim 7:
[“a validation sensor, such as a capacitive touch sensor or a proximity sensor, to detect the touch or proximate presence of the user”, col. 14 ‖ 65 – col. 15 ‖ 1 and col. 2 ].

Regarding claim 9:
Sampath discloses an Information Handling System (IHS) configured to determine the validity of a wake event while operating in a low-power state [a mobile electronic device validating a wake event of the mobile device in a low power, hibernation state, Abstract], the IHS comprising: a plurality of hardware components configured to operate at reduced power while the IHS is in the low-power state [plurality of hardware components of the mobile device (800 Fig. 8) are configured to operate at reduced power, “in the hibernate mode various components of the device 100 may be powered down”, col. 5 ‖ 39-41], wherein the plurality of hardware components comprises a main processor system of the IHS [processor (805)]; a sensor hub comprising a logic unit configured via firmware instructions to determine a user status of the IHS [validation sensor (804) determines the touch or proximity of the user, col. 14 ‖ 65 – col. 15 ‖ 1]; and an embedded controller comprising a logic unit configured via firmware instructions to [col. 10 ‖ 15-17: “boot control circuit 206 may be implemented through circuit components, software, firmware or any combination thereof”, and col. 22 ‖ 4-6: “processors 1110 of the user device 1100 may be implemented as appropriate in hardware, software, firmware, or combinations thereof”]: detect the wake event [detect the wake event via the wakeup sensor, col. 17 ‖ 19-23]; receive the user status of the IHS from the sensor hub [validation sensor communicates validation signal (user status) to the processor, col.  ‖ 17-23]; determine an operational status of the IHS [col. 17 ‖ 19-27: the boot control circuit determines the operation status of the mobile device to partially awake by controlling the On/Off control switch]; determine a validity of the wake event based on the operational status and the user status [col. 17 ‖ 47-67: the boot control circuitry and the processor, based on receiving a user status validation of the mobile device in a Partially Awake state, determine if Wakeup Signal received in hibernation is a valid wakeup]; suppress an invalid wake event [suspend the transition to the wake mode in response to a validation signal not being detected by the processor, col. 17 ‖ 65-67]; and notify an operating system of the IHS of a valid wake event [communicate a validation signal to the processor upon detecting a valid wake event, col. 18 ‖ 17-28].
Sampath discloses a battery source of the mobile device (814 FIG. 8). However, does not exactly disclose determining a power status of the IHS at the time of the wake event detection or determining a validity of the wake event based on the power status.
	Tan teaches determining a power status of the IHS at the time of the wake event detection [Figure 5 (504) status of a power source (battery) is determined at the time of an activation signal] and determining a validity of the wake event based on the power status [0074: activation is determined based on battery power status]
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of determining the status of a power source at the time of an activation taught by Tan in the mobile device of Sampath. One would have been motivated to do so for operations of electronic devices within safe operating limits of power sources, par. 74, Tan.
Regarding claim 10:

Regarding claim 11:
Claim 11 recites a method of the IHS that is performed as taught by claim 6 and is rejected accordingly.
Regarding claim 12:
Claim 12 recites a method of the IHS that is performed as taught by claim 5 and is rejected accordingly.
Regarding claim 13:
Claim 13 recites a method of the IHS that is performed as taught by claim 7 and is rejected accordingly.
Regarding claim 14:
Sampath discloses an Information Handling System (IHS) configured to determine the validity of a wake event while operating in a low-power state [a mobile electronic device validating a wake event of the mobile device in a low power, hibernation state, Abstract], the IHS comprising: a plurality of hardware components configured to operate at reduced power while the IHS is in the low-power state [plurality of hardware components of the mobile device (800 Fig. 8) are configured to operate at reduced power, “in the hibernate mode various components of the device 100 may be powered down”, col. 5 ‖ 39-41], wherein the plurality of hardware components comprises a main processor system of the IHS [processor (805)]; an embedded controller comprising a logic unit configured via firmware instructions to [col. 10 ‖ 15-17: “boot control circuit 206 may be implemented through circuit components, software, firmware or any combination thereof”, and col. 22 ‖ 4-6: “processors 1110 of the user device 1100 may be implemented as appropriate in hardware, software, firmware, or combinations thereof”, one or both “embedded in hardware or firmware”, col. 22 ‖ 49-50]: detect the wake event [detect the wake event via the wakeup sensor, col. 17 ‖ 19-23]; determine an operational status of the IHS [col. 17 ‖ 19-27: the boot control circuit determines the operation status of the mobile device to partially awake by controlling the On/Off control switch]; notify a sensor hub of the wake event, the power status and the operational status [col. 17 ‖ 50-67: the boot control circuit notifies validation sensor(s) (804 Fig. 8) and processor of a wake event and partially awake operational state]; suppress an invalid wake event [suspend the transition to the wake mode in response to a validation signal not being detected by the processor, col. 17 ‖ 65-67]; and notify an operating system of the IHS of a valid wake event [processor is notified of a valid wake event, col. 18 ‖ 17-28]; the sensor hub comprising a logic unit configured via firmware instructions to [validation sensor(s) configured via processor logic, col. 18 ‖ 17-25]: determine a user status of the HIS [validation sensor (804) determines the touch or proximity of the user, col. 14 ‖ 65 – col. 15 ‖ 1]; determine a validity of the wake event based on the operational status and the user status [col. 17 ‖ 47-67: the boot control circuitry and the processor, based on receiving a user status validation of the mobile device in a Partially Awake state, determine if Wakeup Signal received in hibernation is a valid wakeup]; and notify the embedded controller of the determined validity of the wake event [communicate valid wake event to processor, col. 18 ‖ 17-28].
Sampath does not exactly disclose determining a power status of the IHS at the time of the wake event detection or determining a validity of the wake event based on the power status.
	Tan teaches determining a power status of the IHS at the time of the wake event detection [Figure 5 (504) status of a power source (battery) is determined at the time of an activation signal] and determining a validity of the wake event based on the power status [0074: activation is determined based on battery power status]
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of determining the status of a power source at the time of an activation taught by Tan in the mobile device of Sampath using hardware or firmware implementations disclose by Sampath. On skilled in the art would have realized such implementation is achievable and would have been motivated to do so for operations of electronic devices within safe operating limits of power sources, par. 74, Tan.
Regarding claim 15:
Claim 15 recites a method of the IHS that is performed as taught in claim 2 and is therefore rejected accordingly.
Regarding claim 16:
Claim 16 recites a method of the IHS that is performed as taught in claim 6 and is therefore rejected accordingly.
Regarding claim 17:
Claim 17 recites a method of the sensor hub of the IHS that is performed as taught in claim 3 and is therefore rejected accordingly.
Regarding claim 18:
Claim 18 recites a method of the IHS that is performed as taught in claim 5 and is therefore rejected accordingly.
Regarding claim 19:
Claim 19 recites a method of the sensor hub of the IHS that is performed as taught in claim 4 and is therefore rejected accordingly.
Regarding claim 20:
Claim 20 recites a method of the IHS that is performed as taught in claim 7 and is therefore rejected accordingly.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sampath in view Tan and further in view of Putzolu et al. (hereinafter Putzolu) US PG Pub. 2016/0274722.
Regarding claim 8:
Sampath and Tan disclose the method of claim 1. Sampath also disclose further comprising: determining a physical configuration mode of the IHS at the time of the wake event detection [col. 2 ‖ 60-65: “the cover sensor, such as the hall sensor, and a low power boot control circuit or device may still be powered on to detect the 65 opening of the cover and to awaken or boot the device”, here the cover determines the physical configuration (open or closed)].
Sampath and Tan do not disclose wherein the IHS is a convertible laptop, and wherein the physical configuration mode indicates a posture of the convertible laptop based in part on a hinge angle of the convertible laptop.
	In a similar device configured to determine operating modes of a mobile device, Putzolu teaches wherein the IHS is a convertible laptop, and wherein the physical configuration mode indicates a posture of the convertible laptop based in part on a hinge angle of the convertible laptop [FIG. 6 determining the physical configuration of a mobile convertible device bases indicating different postures of the device (illustrated in Fig. 1), wherein this determination is based on a hinge angle of the convertible device, par. 41].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the method of detecting physical postures and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 7:30 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.A.S./Examiner, Art Unit 2186                 


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186